DETAILED ACTION
This action is in response to the amendment filed on 2/10/2022. 
Claims 1-20 are pending.


Claim Rejections 35 USC §102 & 103


Applicant’s response filed 2/10/2022 with respect to the claims 1-20 have been fully considered and are persuasive.  The rejection of the claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to encoding/decoding video in which if a CVS contains equal number of PTL syntax structures and OLSs, not signaling a first PTL syntax element specifying an index, to a list of PTL syntax structures in a video parameter set (VPS), of a PTL syntax structure that applies to a corresponding OLS in the VPS or skipping decoding a first PTL syntax element specifying an index, to a list of PTL syntax structures in a video parameter set (VPS), of a PTL syntax structure that applies to a corresponding OLS when decoding the VPS.




- Lee et al. (US2018/0288421A1)
Lee discloses decoding a video supporting a plurality of layers, the method including receiving information on a reference layer used for decoding a current picture for interlayer prediction; deriving a number of active reference layer pictures used for decoding the current picture based on the information on the reference layer; and performing interlayer prediction based on the number of active reference layer pictures..

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 7 and 15, encoding/decoding video in which if a CVS contains equal number of PTL syntax structures and OLSs, not signaling a first PTL syntax element specifying an index, to a list of PTL syntax structures in a video parameter set (VPS), of a PTL syntax structure that applies to a corresponding OLS in the VPS or skipping decoding a first PTL syntax element specifying an index, to a list of PTL syntax structures in a video parameter set (VPS), of a PTL syntax structure that applies to a corresponding OLS when decoding the VPS.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481